On the books of Newlin  Woollaston were the following credits; July 3, 1826, credit by $100 or account of this note; 7th May 1827 interest up to date, and 31st December 1827, interest to date.
Bayard for defts. raised this question; whether if a promise, or what is equivalent to a promise, be proved and relied on to take a promissory note out of the act of limitations, that promise must not be within three years of the bringing suit. And he argued that the promise being by parol could have no greater effect in reviving another cause of action than if itself had been the cause of action. A parol acknowledgment, therefore, of a debt due by note would sustain that note no longer than for three years.
But the court decided that such an acknowledgment revived the debt in its original efficacy. The admission of a debt existing in the shape of a promissory note, therefore, revives the debt for the whole period applicable to such a form of security. The effect of the admission depends not upon its character whether by parol or in writing, but upon the nature of the original cause of action. The argument however would fail in this case if it were otherwise. The proof is that the credit of July 3, 1826 of $100 is in the handwriting of Woolaston, one of the partners. This was within six years of the bringing this suit and being an acknowledgment under the hand of the party of a subsisting demand, the limitation applicable to it would be six years even if this were the ground of action. The acknowledgment is in the books of the partnership and therefore stronger than if written in a letter or other form.
A verdict was taken for plff. for $388 80, and the court being requested reserved this question for the court in bank.
Vide post page.